Exhibit 10.2

      Form RD 4279-14
(02-08)   FORM APPROVED
OMB No. 0570-0017

UNITED STATES DEPARTMENT OF AGRICULTURE
RURAL DEVELOPMENT
UNCONDITIONAL GUARANTEE
BUSINESS AND INDUSTRY GUARANTEED LOAN PROGRAM

     
Agency Loan #
  42-026-271498277
Agency Loan Name
  FB S. Plains Financing, LLC
Borrower
  FB S. Plains Financing, LLC
 
   
Guarantor
   
Guarantor Tax ID#
   
Lender
  First Liberty Bank
Date
  01-13-2010
Note Amount
  $4,700,000.00

1.   GUARANTEE

Guarantor unconditionally guarantees payment to Lender of 100 % of all amounts
owing under the Note including any costs. Due under the Note when Lender makes
written demand upon Guarantor. Lender is not required to seek payment from any
other source before demanding payment from Guarantor.

2.   NOTE

The “Note” is the promissory note dated 01-13-2010 in the principal amount of
$4,700,000.00 Dollars, from Borrower to Lender. It includes all notes, including
notes issued under the multi-note system, and any assumptions, renewal,
substitution, or replacement of the notes.
According to the Paperwork Reduction Act of 1995, an agency may not conduct or
sponsor, and a person is not required to respond to a collection of information
unless it displays a valid OMB control number. The valid OMB control number for
this information collection is 0570-0017. The time required to complete this
information collection is estimated to average 30 minutes per response including
the time for reviewing instructions, searching existing data sources, gathering
and maintaining the data needed, and completing and reviewing the collection of
information.

 





--------------------------------------------------------------------------------



 



3.   DEFINITIONS

“Collateral” means any property taken as security for payment of the Note or any
guarantee of the Note. Whether tangible or intangible, including life insurance
policies, inventory, and contract rights.
“Guarantor” also includes single and multiple Guarantors who sign this
Guarantee.
“Loan” means the loan evidenced by the Note.
“Loan Documents” means the documents related to the Loan signed by Borrower,
Guarantor, or any other guarantor, or anyone who pledges Collateral.
“Agency” means Rural Business Cooperative Service an Agency of the United States
Department of Agriculture, Rural Development.

4.   LENDER’S GENERAL POWERS

With prior written consent from the Agency, Lender may take any of the following
actions at any time, without notice to the Guarantor, without Guarantor’s
consent and without making demand upon Guarantor.

  A.   Modify the terms of the Note or any other Loan Document except to
increase the amounts due under the Note;

  B.   Refrain from taking any action on the Note, the collateral, or any
guarantee;     C.   Compromise or settle with the Borrower or any guarantor of
the Note;     D.   Release any Borrower or any guarantor of the Note;

  E.   Substitute or release any of the Collateral, whether or not Lender
receives anything in return;

  F.   Foreclose upon or otherwise obtain, and dispose of, any Collateral at
public or private sale, with or without advertisement;

  G.   Bid or buy at any sale of Collateral by Lender or any other lien holder,
at any price Lender chooses; and

  H.   Exercise any rights it has, including those in the Note and other Loan
Documents.

These actions will not release or reduce the obligations of Guarantor or create
any rights or claims against Lender.

5.   FEDERAL LAW

When the Agency is the holder, the Note and this Guarantee will be construed and
enforced under Federal law, including Agency regulations. Lender or Agency may
use state or local procedures for filing papers, recording documents, giving
notice, foreclosing liens, and other purposes. By using such procedures, the
Agency does not waive any federal immunity from state or local control, penalty,
tax, or liability. As to this Guarantee, Guarantor may not claim or assert any
local or state law against the Agency to deny any obligation, defeat any claim
of the Agency, or preempt federal law.

 

2



--------------------------------------------------------------------------------



 



6.   RIGHTS, NOTICES, AND DEFENSES THAT GUARANTOR WAIVES

To the extent permitted by law,

  A.   Guarantor waives all rights to:

  1)   Require presentment, protest, or demand upon Borrower;     2)   Redeem
any Collateral before or after Lender disposes of it;     3)   Have any
disposition of Collateral advertised; and     4)   Require a valuation of
Collateral before or after Lender disposes of it.

  B.   Guarantor waives any notice of

  1)   Any default under the Note;     2)   Presentment, dishonor, protest, or
demand;     3)   Execution of the Note;

  4)   Any action or inaction on the Note or Collateral, such as disbursements,
payment, nonpayment, acceleration, intent to accelerate, assignment, collection
activity, and incurring enforcement expenses;

  5)   Any change in the financial condition or business operations of Borrower
or any guarantor;

  6)   Any changes in the terms of the Note or other Loan Documents, except
increases in the amounts due under the Note; and

  7)   The time or place of any sale of other disposition of Collateral.

  C.   Guarantor waives defenses based upon any claim that:

  1)   Lender failed to obtain any guarantee;     2)   Lender failed to obtain,
perfect, or maintain a security interest in any property offered or taken as
Collateral;     3)   Lender or others improperly valued or inspected the
Collateral;     4)   The Collateral changed in value, or was neglected, lost,
destroyed or underinsured;     5)   Lender impaired the Collateral;     6)  
Lender did not dispose of any of the Collateral;     7)   Lender did not conduct
a commercially reasonable sale;     8)   Lender did not obtain the fair market
value of the Collateral;     9)   Lender did not make or perfect a claim upon
the death or disability of Borrower or any guarantor of the Note;     10)  
Lender made errors or omissions in Loan Documents or administration of the Loan;
    11)   The financial condition of Borrower or any guarantor was overstated or
has adversely changed;     12)   Lender did not seek payment from the Borrower,
any other guarantors, or any Collateral before demanding payment from Guarantor;
    13)   Lender impaired Guarantor’s suretyship rights;     14)   Lender
modified the Note terms, other than to increase amounts due under the Note. If
Lender modifies the Note to increase the amounts due under the Note without
Guarantor’s consent, Guarantor will not be liable for the increased amounts and
related interest and expenses, but remains liable for all other amounts;     15)
  Borrower has avoided liability on the Note; or     16)   Lender has taken an
action allowed under the Note, this Guarantee, or other Loan Documents.

 

3



--------------------------------------------------------------------------------



 



7.   DUTIES AS TO COLLATERAL

Guarantor will preserve the Collateral pledged by Guarantor to secure this
Guarantee. Lender has no duty to preserve or dispose of any Collateral.

8.   SUCCESSORS AND ASSIGNS

Under this Guarantee, Guarantor includes heirs and successors, and Lender
includes its successors and assigns.

9.   GENERAL PROVISIONS

  A.   ENFORCEMENT EXPENSES. Guarantor promises to pay all expenses Lender
incurs to enforce this Guarantee, including, but not limited to, attorney’s fees
and costs.     B.   AGENCY NOT A CO-GUARANTOR. Guarantor’s liability will
continue even if the Agency pays Lender. The Agency is not a co-guarantor with
Guarantor. Guarantor has no right of contribution from the Agency.     C.  
SUBROGATION RIGHTS. Guarantor has no subrogation rights as to the Note or the
Collateral until the Note is paid in full.     D.   JOINT AND SEVERAL LIABILITY.
All individuals and entities signing as Guarantor are jointly and severally
liable.     E.   DOCUMENT SIGNING. Guarantor must sign all documents necessary
at any time to comply with the Loan Documents and to enable Lender to acquire,
perfect, or maintain Lender’s liens on Collateral.     F.   FINANCIAL
STATEMENTS. Guarantor must give Lender financial statements or other information
requested by the Lender. Failure by the Guarantor to submit the requested
information can result in the Lender taking appropriate action consistent with
applicable law.     G.   LENDER’S RIGHTS CUMULATIVE, NOT WAIVED. Lender may
exercise any of its rights separately or together, as in any times as it
chooses. Lender may delay or forgo enforcing any of its rights without losing or
impairing any of them.     H.   ORAL STATEMENTS NOT BINDING. Guarantor may not
use an oral statement to contradict or alter the written terms of the Note or
this Guarantee, or to raise a defense to this Guarantee.     I.   SEVERABILITY.
If any part of this Guarantee is found to be unenforceable, all other parts will
remain in effect.     J.   CONSIDERATION. The consideration for this Guarantee
is the Loan or any accommodation by Lender as to the Loan.

 

4



--------------------------------------------------------------------------------



 



10.   STATE-SPECIFIC PROVISIONS

11.   GUARANTOR ACKNOWLEDGMENT OF TERMS

Guarantor acknowledges that Guarantor has read and understands the significance
of all terms of the Note and this Guarantee, including all waivers.

12.   GUARANTOR ACKNOWLEDGEMENT OF FEDERAL DEBT

Guarantor acknowledges and agrees that any loss claim paid by the Agency on the
Note shall be a Federal Debt owed by Guarantor up to the amount in paragraph 1.
Guarantor agrees to immediately reimburse the Agency for the loss claim. The
Agency may use all remedies available to it, including those under the Debt
Collection Improvement Act, to recover the Federal Debt from the Guarantor. The
Agency’s right to collect from the Guarantor is independent of the Lender’s
rights to collect under the Note and will not be affected by any release by the
Lender. Any Agency collection under this paragraph does not need to be shared
with the Lender.

13.   SIGNATURE(S)

By signing below, each individual or entity becomes obligated as Guarantor under
this Guarantee.

 

5



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
USDA RURAL DEVELOPMENT FORM RD 4279-14
UNCONDITIONAL GUARANTEE
BUSINESS AND INDUSTRY GUARANTEED LOAN PROGRAM
Loan No. 42-026-271498277

            By:                        

 

